Citation Nr: 1717053	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-22 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center 
in Portland, Oregon



THE ISSUE

Entitlement to payment or reimbursement of expenses related to non-VA hospitalization provided from February 2, 2015 to February 4, 2015, through American Medical Response, IRAD Medical Imaging PC, Highline Emergency Physicians, and South Sound Inpatient, Burien, Washington.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 administrative decision of the Department of Veterans Affairs (VA) VISN 20 Network Payment Center.

In May 2016, the Veteran testified before the undersigned during a travel board hearing.  Unfortunately, a transcript of the hearing is not included in the electronic claims file due to technical difficulties with the Digital Audio Recording System.  The Veteran was afforded the opportunity for a new hearing, and while in July 2016 he initially elected to pursue a second hearing, in October 2016 he withdrew his request.

The record contains additional documents pertinent to the appeal that were associated with the record since the issuance of the June 2015 statement of the case (SOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. From February 2, 2015 to February 4, 2015, following a fall down a flight of stairs, the Veteran received emergency medical treatment from American Medical Response, IRAD Medical Imaging PC, Highline Emergency Physicians, and South Sound Inpatient, Burien, Washington.

 2.  Resolving any doubt in favor of the Veteran, an application for authorization was made to VA within 72 hours after the hour of admission.

3.  The Veteran additionally met all criteria for reimbursement under 38 U.S.C.A. § 1725  (West 2014).


CONCLUSION OF LAW

The criteria for payment or reimbursement of the private medical expenses incurred from February 2, 2015 to February 4, 2015 through American Medical Response, IRAD Medical Imaging PC, Highline Emergency Physicians, and South Sound Inpatient, Burien, Washington, have been met.  38 U.S.C.A § 1703, 1725  (West 2014); 38 U.S.C.A. §§ 17.52 , 17.53, 17.54, 17.1000 -17.1003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On February 1, 2015, the Veteran, then 76 years old, lost his balance and fell down a full flight of stairs in his home.  In the course of his fall he struck a door, knocking the door off its hinges and causing it to fall on top of him.  He lost consciousness for a short time, but awoke and made his way to a couch.  He had pain all over but did not seek any treatment at the time.  By early February 2, 2015, however, he was unable to move due to pain in his back, neck, and right leg.  His wife called VA, and was told to go to the VA Emergency room.  However, as the Veteran was 6'3" in height and 240 pounds, compared to her 5'2" in height and 86 pounds, she was unable to get him into a car to transport him herself.  She dialed 911, and he was transported by ambulance to Highline Medical Center, where he was admitted and treated for a back contusion, hypoxia, and bronchospasm until February 4, 2015.   He reports that treatment by his primary care physician after the incident further revealed a broken vertebrae, cracked rib, and concussion.  In addition to Highline Medical Center, American Medical Response, IRAD Medical Imaging PC, and South Sound Inpatient, Burien, Washington, were entities involved in his care.  The Veteran seeks payment or reimbursement of the expenses related to this hospitalization.

In the March 2015 administrative decision on appeal and the June 2015 SOC, the reimbursement claim was denied pursuant to the Veterans Millennium Health Care and Benefits Act.  38 U.S.C.A. § 1725 (West 2014).  The basis of the denial was that the Veteran, not service-connected for any condition, had other health insurance coverage through Medicare, such that his coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue prohibited reimbursement.  See 38 U.S.C.A. § 1725 (b)(3)(B) (West 2014); 38 C.F.R. § 17.1002 (f) (2016).  

However, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703 (a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703 (a) (West 2014), "when [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 ], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703 (a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).  38 U.S.C.A. § 1703 (a) applies where a VA facility is not feasibly available due to its lack of capability to furnish the treatment in question or its geographical inaccessibility.  See also 38 C.F.R. § 17.53.

The admission of a veteran to a non-VA hospital at VA expense must generally be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54 (a).

At the outset, resolving any doubt in the Veteran's favor, the Board finds that VA provided prior authorization for the Veteran's hospitalization from February 2, 2015 to February 4, 2015.  The Board finds the fact that an emergency existed on February 2, 2015 is not in dispute here, considering the Veteran's age, his fall down numerous stairs, loss of consciousness, and subsequent inability to move.  Moreover, VA treatment notes contain a record dated from February 3, 2015, documenting a call from the emergency room at Highline Medical Center that was received by VA on February 2, 2015 at 2:15 p.m., approximately nine hours after his admission at Highline at 5:57 a.m.  Highline reported that the Veteran had presented with a fall and required a "medbed."  Highline asked whether the Veteran should be transferred to VA.  In her report, the VA Patient Access Center Coordinator stated that the Veteran was not service connected for any disability, and had insurance coverage through Medicare Part A and Part B.  The report stated that as no beds were available at the time of the call, he was being admitted to Highline.  The Board notes that while her report states he was being admitted at the time of the call, records from Highline and another VA report shows he had actually already been admitted hours prior.  The Patient Access Center Coordinator followed up on the Veteran's status with Highline on February 5, 2015, and was advised he had been discharged on February 4, 2015.  She requested his records so they could be scanned into his VA chart.
The informal application, made by Highline on behalf of the Veteran on February 2, 2015 occurred at 2:15 p.m., well within 72 hours after the hour of his admission at 5:57 a.m.  Resolving any doubt in favor of the Veteran, the Board finds that VA facilities were not feasibly available and that he received prior authorization from VA to receive private, emergency treatment from Highline Medical Center on February 2, 2015.  38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54.  The basis of the AOJ's denial, the Veteran's coverage under a health care contract, is not a bar to VA's payment or reimbursement of medical expenses where there was prior VA authorization under 38 U.S.C.A. § 1703.

In this vein, as noted above, the AOJ denied the claim under 38 U.S.C. § 1725 because the Veteran had other health insurance coverage through Medicare.  However, in a recent decision, the United States Court of Appeals for Veterans Claims (Court), held that partial coverage by Medicare does not render a claimant ineligible for reimbursement under 38 U.S.C. § 1725.  The Court invalidated 38 C.F.R. § 17.1002 (f), the provision that barred VA payment or reimbursement in situations where a Veteran had any coverage under a health-plan (including coverage "in part").  Staab v. McDonald, 28 Vet. App. 50 (2016).  In various statements, the Veteran has competently and credibly reported that Medicare did not provide complete coverage of his expenses; he incurred expenses from his hospitalization, outside of his copayment or deductible, that were not covered by Medicare and for which he has paid directly to doctors under a payment plan.  38 C.F.R. § 17.1005(f) (VA will not reimburse a claimant for any deductible, copayment, or similar payment the veteran owes the third party).  As such, under Staab, the Veteran is eligible for reimbursement of the expenses not covered by Medicare.

Thus, even assuming, arguendo, that the Veteran did not receive prior authorization from VA to receive emergency treatment from February 2, 2015 to February 4, 2015, under Staab and for the additional reasons described below, the Board finds that the requirements for payment or reimbursement of unauthorized medical treatment under 38 U.S.C.A. § 1725 were met.

Briefly turning to the remaining requirements of 38 U.S.C.A. § 1725 , 1) the emergency services were provided to the Veteran in a hospital emergency department; 2) the medical care the Veteran received from February 2, 2015 to February 4, 2015 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health given the Veteran's age, the severity of his fall, his loss of consciousness, and the resulting immobilizing pain; 3) there were no VA medical facilities feasibly available and an attempt to use them beforehand would not have been reasonable, as shown by the ambulance records documenting that the nearest available appropriate level of care was a non-VA medical center, as well as VA's indication above that a bed was not available; 4) the Veteran was enrolled in the VA health care system and received VA health care within the 24-month period preceding the unauthorized emergency treatment, as shown by VA treatment records documenting the Veteran's weight and body mass index in 2014 and that he had been receiving injections for prostate cancer every 3 months; 5) the Veteran is financially liable to the provider of the treatment for the treatment rendered, as indicated by insurance claim forms and his status of guarantor in documents from Highline; 6) the emergency treatment was not related to a work-related injury or accident; and 7) the Veteran is not eligible for reimbursement for medical care or services under 38 U.S.C.A. § 1728, as shown by VA treatment records, the SOC, and March, April, and June 2015 denials of the claim indicating he is not service-connected for any condition or participating in vocational rehabilitation.

To the extent the expenses include emergency transportation costs, the requirements of 38 C.F.R. § 17.1003 have also been satisfied as (1) reimbursement is authorized under 38 U.S.C.A. § 1725, as shown above; (2) the Veteran is financially liable to the provider of the emergency transportation, as shown by paperwork signed by the Veteran in order to receive transportation; (3) 38 U.S.C.A. § 1728 is not applicable, as discussed above, and (4) there was no work-related accident or injury.

As final matter, because the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.

ORDER

Entitlement to payment or reimbursement of expenses related to non-VA hospitalization provided from February 2, 2015 to February 4, 2015, through American Medical Response, IRAD Medical Imaging PC, Highline Emergency Physicians, and South Sound Inpatient, Burien, Washington, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


